Case 1:19-cv-06244-AJN-SDA Document 78 Filed 06/15/21 Page 1 of 1

USDC SDNY

OLSHA WN || pocuMENT

 

ELECTRONICALLY FILED

DOC #;
DATE FILED:

 

June 11, 2021
VIA ECF

Honorable Alison J. Nathan
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007

Re: Joyce v. Remark Holdings, Inc., et al., 19 CV 6244

Dear Judge Nathan: SO ORDERED.

We represent Defendants in the above-referenced matter. We write to res_ectfull re uest
a one-week extension of Defendants’ time to file their re_1 _ apers in further support of their
motion for partial summary judgment, from June 18, 2021 to June 25, 2021. This is Defendants’
first request for an extension of time to file their reply papers.! Plaintiffs counsel has consented
to the requested extension. This request is made more than 48 hours prior to the scheduled
deadline, and does not affect any other scheduled dates.

We thank the Court for its attention to this matter.

Na Qi

cc: Edgar M. Rivera, Esq. (via ECF) SO ORDERED. 6/15/2021
ALISON J. NATHAN, U.S.D].

 

 

 

 

 

1 On May 10, 2021, Plaintiff requested a 15-day extension of time to file her opposition papers.
(Dkt. No. 69.) The Court granted that request. (Dkt. No. 70.) The amount of time that Defendants
had for reply upon filing of the opposition papers remained unchanged. (See id.; Dkt. No. 63.)

 

WWW.OLSHANLAW.COM

5857669-1
